                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

JOSHUA BEAN,                              )
                                          )
               Petitioner,                )
                                          )
       v.                                 )      CAUSE NO. 3:18-CV-741-JD-MGG
                                          )
WARDEN,                                   )
                                          )
               Respondent.                )

                                 OPINION AND ORDER

       Joshua Bean, a prisoner without a lawyer, filed a habeas corpus petition

challenging a disciplinary hearing (ISP 18-05-0020) where a Disciplinary Hearing Officer

(DHO) found him guilty of counterfeiting or forging a document in violation of Indiana

Department of Correction (IDOC) policy B-230 on May 15, 2018. ECF 1 at 1. As a result,

he was sanctioned with the loss of 60 days earned credit time. Id. The Warden has filed

the administrative record and Bean has filed a traverse. The Warden has also filed a

reply to Bean’s traverse and Bean has filed a surreply to the Warden’s reply. Thus, the

case is fully briefed.

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder
of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539 (1974). To satisfy due process, there must also be “some evidence” in the record

to support the guilty finding. Superintendent, Mass Corr Inst. v. Hill, 472 U.S. 445, 455

(1985).

          In the context of a prison disciplinary hearing, “the relevant question is whether

there is any evidence in the record that could support the conclusion reached by the

disciplinary board.” Hill, 472 U.S. at 455-56. “In reviewing a decision for some evidence,

courts are not required to conduct an examination of the entire record, independently

assess witness credibility, or weigh the evidence, but only determine whether the prison

disciplinary board’s decision to revoke good time credits has some factual basis.”

McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999) (quotation marks omitted).

          [T]he findings of a prison disciplinary board [need only] have the support
          of some evidence in the record. This is a lenient standard, requiring no
          more than a modicum of evidence. Even meager proof will suffice, so long
          as the record is not so devoid of evidence that the findings of the
          disciplinary board were without support or otherwise arbitrary. Although
          some evidence is not much, it still must point to the accused’s guilt. It is
          not our province to assess the comparative weight of the evidence
          underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

          In this case, Bean was found guilty of violating IDOC offense B-230, which

prohibits inmates from “[c]ounterfeiting, forging, or unauthorized reproduction or

possession of any document, article, identification, money, passes, security or official



                                               2
paper.” Indiana Department of Correction, Adult Disciplinary Process: Appendix I.

http://www.in.gov/idoc/files/02-04-101_APPENDIX_I-OFFENSES_6-1-2015(1).pdf.

       Joseph Schneider, a caseworker manager, wrote a conduct report charging Bean

as follows:

       On Wed May 2nd 2018 shortly before 8am Law Library Supervisor
       Leonard called me, CM3 Joseph Schneider, and told me that Offender
       Bean 190546 from PC B1 4 had sent her legal work to be copied but that
       the notary page had been torn off of another piece of legal work and taped
       onto this one. I told her I would like to see it before she made copies and
       sent it to him. What she sent me was a hand written legal document but
       page 2 contained an area for a notary signature and seal previously signed
       by myself from a[] typed legal document. This previously notarized
       section was cut off of old legal work and taped on, also in the section that
       states when I notarized it the month and year have been covered in white
       out and changed to a more recent date. I did not make this change to the
       month and date of notarization nor did I notarize this piece of legal work
       for offender Bean especially since we are to notarize after they sign the
       form which he did not even do.

ECF 10-1 at 1.

       On May 10, 2018, Bean was notified of the charge when he was served with the

conduct and screening reports. ECF 10-1 at 1; 10-3 at 1. During his screening, he pled

not guilty and asked for the assistance of a lay advocate. ECF 10-3 at 1; 10-4 at 1. Bean

requested two witnesses—offender Mark Henry, who was his lay advocate, and Ms.

Bessie Leonard, the law library supervisor. ECF 10-3 at 1. He also requested the prison’s

security video footage of offender Justice, who worked as a law library clerk, handling

his legal paperwork and the video of him altering or forging the document at issue in

this case. Id.



                                             3
       At the request of the hearing officer, offender Henry and Ms. Leonard provided

written statements. On May 11, 2018, offender Henry wrote the following statement:

       I have been housed with offender Bean in B-block for approximately [two]
       years. Over that time span I’ve witnessed many snide/unprofessional
       responses to Mr. Bean’s requests for legal work coming from Clerk Justice.
       Clerk Justice handles all the legal work requested from the PCU and has
       motive to retaliate against Mr. Bean due to his complaining to Ms.
       Leonard about Justice’s poor quality work.

ECF 10-7 at 1. Ms. Leonard provided a statement in response to the hearing officer’s

question: “[w]hat law clerk handles PCU Requests?” ECF 10-8 at 1. Ms. Leonard stated:

“I was the one to notice the altered documents for offender Bean. It was not found by

any of my workers.” Id.

       The hearing officer held Bean’s hearing on May 15, 2018. ECF 10-5 at 1. At the

hearing, the hearing officer recorded Bean’s statement: “There is no reason I would

have done that. I have evidence that offender Justice is the only one who touches my

legal work.” Id. He also gave the hearing officer a handwritten statement in which he

discussed the consequences of the guilty finding, accused offender Justice of framing

him, and pleaded for mercy. ECF 10-6 at 1-2. On the basis of the conduct report, Bean’s

statement, witness statements, and the forged legal document, the hearing officer found

Bean guilty of violating offense B-230. Id.

       In his petition, Bean argues there are three grounds which entitle him to habeas

corpus relief. ECF 1 at 2-3. In his first ground, he contends his due process rights were

violated because the hearing officer denied his request to review the prison’s security



                                              4
video footage. ECF 1 at 2. During his screening, Bean requested video of offender

Justice handling his legal paperwork and video of him allegedly altering or forging the

legal document. Id. He requested this evidence to show that offender Justice received

the legal document, altered it, and then reported it as a counterfeit document to Ms.

Leonard in retaliation for complaining about the quality of offender Justice’s work. Id.

He further claims this evidence will prove that Ms. Leonard lied in her declaration

when she stated she discovered Bean’s forged document and that offender Justice did

not have access to Bean’s legal mail and he was not working on any Bean’s legal

documents pertaining to this matter. Id.

       Inmates have a right to present relevant, exculpatory evidence in their defense.

Miller v. Duckworth, 963 F.3d 1002, 1005 (7th Cir. 1992). Exculpatory in this context

means evidence which “directly undermines the reliability of the evidence in the record

pointing to [the prisoner’s] guilt.” Meeks v. McBride, 81 F.3d 717, 720 (7th Cir. 1996).

However, contrary to Bean’s assertion, he was not denied the right to present evidence

at his hearing. Rather, the evidence he requested did not exist. The hearing officer

denied his request for video footage because there are no surveillance cameras in the

prison’s law library. ECF 10-12 at 2, Leonard Decl. ¶ 9; 10-13 at 2, Anton Decl. ¶ 6; 16-1

at 2, Dustin Decl. ¶¶ 2-4. Therefore, Bean’s first ground does not provide a basis for

granting habeas corpus relief.1




       1
           In Bean’s surreply, he concedes there are no surveillance cameras in the law library. ECF 19 at 2.

                                                          5
        In his second ground, Bean asserts that the hearing officer’s written decision was

arbitrary because she did not detail or explain why she “relied on certain [pieces of]

evidence and . . . rejected other evidence.” ECF 1 at 2. However, as a threshold matter, it

does not appear that Bean has met the exhaustion requirement contained in 28 U.S.C. §

2254(b), as to this issue. See ECF 10-9 at 1-2. To have exhausted his administrative

remedies, Bean must have properly presented the issue at each administrative level.

Moffat v. Broyles, 288 F.3d 978, 981-82 (7th Cir. 2002).2 Even if unexhausted, the court

may deny the claim on the merits. See 28 U.S.C. § 2254(b)(2) (“[a]n application for a writ

of habeas corpus may be denied on the merits, notwithstanding the failure of the

applicant to exhaust the remedies available in the courts of the State”).

        As to the merits of Bean’s claim, due process requires that a fact-finder provide a

written statement of the evidence relied on and the reasons for the disciplinary action.

Wolff, 418 U.S. at 564-65. The written statement requirement is “not onerous,” and to

satisfy due process “[t]he statement need only illuminate the evidentiary basis and

reasoning behind the decision.” Scruggs v. Jordan, 485 F.3d 934, 941 (7th Cir. 2007). Here,

the hearing officer stated the conduct report is “clear and concise” and the “[e]vidence

supports the charge.” ECF 10-5 at 1. While her statement is not lengthy, she identified

the evidence she relied on in reaching her decision, including—Caseworker Manager

Schneider’s conduct report, Bean’s statement, the statements of the two witnesses, and


        2
          Bean has attached to his petition what he represents is his two-page administrative appeal. ECF 1 at 20-
21. However, the second page (ECF 1 at 21) of that document differs from the second page (ECF 10-9 at 1)
contained in the administrative record.

                                                         6
the forged document itself. Id. This is not complicated case and the hearing officer’s

statement leaves no doubt that she chose to credit Caseworker Manager Schneider’s and

Ms. Leonard’s account of the events over Bean’s version of the events. Because the

hearing officer’s written statement satisfied the minimal requirements of due process,

his second ground does not identify a basis for granting habeas corpus relief.

       In his third ground, Bean argues his due process rights were violated because he

was denied a fair hearing before an impartial decision-maker. ECF 1 at 3. In the prison

disciplinary context, adjudicators are “entitled to a presumption of honesty and

integrity,” and “the constitutional standard for improper bias is high.” Piggie v. Cotton,

342 F.3d 660, 666 (7th Cir. 2003). Due process prohibits a prison official who was

personally and substantially involved in the underlying incident from acting as a

decision-maker in the case. Id. However, due process is not violated simply because the

hearing officer knew the inmate, presided over a prior disciplinary case, or had some

limited involvement in the event underlying the charge. Id.

       The record in this case shows there is no evidence to support Bean’s claim that

the hearing officer was biased. Initially, Bean claims the hearing officer violated IDOC

policy because she collected the witness statements he requested at his screening

instead of the screening officer. ECF 1 at 3. However, habeas corpus relief can only be

granted for “violation[s] of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). Failure to follow policy is not a constitutional violation. Estelle v.

McGuire, 502 U.S. 62, 68 (1991) (“state-law violations provide no basis for federal habeas


                                               7
relief”) and Keller v. Donahue, 271 F. App’x 531, 532 (7th Cir. 2008) (inmate’s claim that

prison did not follow internal policies had “no bearing on his right to due process”).

Therefore, Bean’s claim regarding violations of IDOC policy cannot be remedied in a

habeas corpus petition.

       Bean next argues that the hearing officer was partial because she participated in

the investigation of the incident when she requested statements from offender Henry

and Ms. Leonard. ECF 1 at 3. However, as discussed, Bean requested statements from

these two witnesses during his screening and the hearing officer was simply following

up on his request. Thus, Bean has not shown that the hearing officer was directly or

otherwise substantially involved in the factual events underlying the disciplinary

charges, or the investigation of the incident. Piggie, 342 F.3d at 666. Therefore, this third

ground does not identify a basis for granting habeas corpus relief.

       Furthermore, to the extent Bean’s petition implies that the record lacks sufficient

evidence to find him guilty of violating offense B-230, that contention fails. In assessing

the sufficiency of the evidence, a conduct report alone can be enough to support a

finding of guilt. McPherson, 188 F.3d at 786. Such is the case here. The conduct report

recites that Ms. Leonard called Caseworker Manager Schneider and reported that Bean

sent her a legal document to be copied; however, the notary page had been torn off of

another piece of legal work and taped onto the document. ECF 10-1 at 1. Caseworker

Manager Schneider confirmed that he had not notarized the document and explained

that the notarized section of the document was from a previous document that he had


                                              8
notarized for Bean. Id. He also explained that the month and year had been changed to a

more recent date, which he had not done. Id. Photographs document the conduct

report’s description of the forged document. ECF 10-11 at 1-2. In sum, these facts alone

constitute “some evidence” that Bean was guilty of violating offense B-230.

       While Bean alleges that offender Justice tampered with his document in an

attempt to frame him for complaining about the quality of offender Justice’s work, the

hearing officer considered and rejected Bean’s assertion about the events in this case.

Here, Bean is simply inviting the court to reweigh the evidence to gain a favorable

outcome. However, the court is not “required to conduct an examination of the entire

record, independently assess witness credibility, or weigh the evidence.” McPherson,

188 F.3d at 786. Rather, it is the court’s role to determine if the hearing officer’s decision

to revoke good time credits has some factual basis. Id. Because the hearing officer

considered all of the salient evidence, there was no violation of his due process rights.

Hill, 472 U.S. at 456-57 (“the relevant question is whether there is any evidence in the

record that could support the conclusion reached by the disciplinary board.”). In other

words, the hearing officer’s finding that Bean violated offense B-230 was neither

arbitrary nor unreasonable.

       As a final matter, Bean filed a motion (ECF 15) in which he requests a hearing

and sanctions for the destruction of evidence. In his motion, he claims that offender

Justice and Ms. Leonard purposely destroyed two exhibits attached to his traverse,

which contained evidence exonerating him of the counterfeiting charge. ECF 15 at 1-4.


                                              9
Here, Bean asserts that they destroyed Exhibits J and K when he sent his traverse to the

law library for copying. Id. at 2. He claims that Exhibit J is an April 1, 2018, law library

response from offender Justice in which he admits in the “memo” section to being the

only person who processes Bean’s legal work. Id. Bean next asserts that Exhibit K is a

May 2, 2018, law library response from offender Justice in which he admits in the

“memo” section to being the person who discovered the forged document and

reporting the matter to staff. Id. According to Bean, Exhibits J and K are crucial pieces of

evidence that prove his innocence and demonstrate perjury on the part of the

respondents.

       As discussed, inmates have a right to present relevant, exculpatory evidence in

their defense. Miller, 963 F.3d at 1005. Exculpatory evidence constitutes evidence which

“directly undermines the reliability of the evidence in the record pointing to the

[prisoner’s] guilt.” Meeks, 81 F.3d at 720. Even if Bean is correct that offender Justice and

Ms. Leonard destroyed Exhibits J and K, that would not have changed the outcome of

this case because the alleged exhibits do not directly undermine his guilt. In other

words, even if offender Justice is the only person who processes Bean’s legal work and

even if offender Justice discovered Bean’s forged document, those allegations do not

establish or prove that Bean did not alter the document as described by Caseworker

Manager Schneider in his conduct report. Therefore, neither a hearing nor sanctions are

warranted based on the alleged destruction of evidence, and Bean’s motion (ECF 15)

must be denied.


                                              10
      If Bean wants to appeal this order, he does not need a certificate of appealability

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit Court,

569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma pauperis on

appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case could not be

taken in good faith.

      For these reasons, the court:

      (1) DENIES Joshua Bean’s petition (ECF 1) for writ of habeas corpus;

      (2) DENIES Joshua Bean’s motion (ECF 15) requesting a hearing and sanctions

for the destruction of evidence; and

      (3) DIRECTS the clerk to close this case.

      SO ORDERED on August 19, 2019

                                                  /s/ JON E. DEGUILIO
                                         JUDGE
                                         UNITED STATES DISTRICT COURT




                                            11
